Exhibit 10.41

SEPARATION AGREEMENT

Horizon Lines, Inc. (the “Company”) and Brian W. Taylor (“Executive”) enter into
this Separation Agreement (this “Agreement”) on the 8th day of November, 2012.

1. Separation from Employment. Executive’s last day of work with the Company and
his employment termination date will be November 30, 2012 (the “Separation
Date”). Through the Separation Date, Executive shall continue to receive
Executive’s annual base salary at its current rate and the same employee
benefits as are provided to Executive as of the date of this Agreement.
Effective as of the Separation Date, Executive hereby resigns as an employee of
the Company and from all offices and directorships he has with the Company, its
subsidiaries and/or affiliates, and from any fiduciary or other committee with
respect to any benefit plan of the Company or any of the Company’s subsidiaries
and/or affiliates. Executive agrees to promptly execute such additional
documents as are reasonably requested by the Company to evidence the foregoing.
After the Separation Date, Executive shall not represent himself as being an
officer, director or employee of the Company or any of its subsidiaries or
affiliates or as a fiduciary of any such benefit plan for any purpose.

2. Accrued Amounts. The Company will pay to Executive all Accrued Amounts (as
defined below), subject to payroll deductions and required tax withholdings.
Executive is entitled to these payments regardless of whether or not he executes
this Agreement. The term “Accrued Amounts” means any accrued but unpaid base
salary through the Separation Date paid in accordance with normal payroll
practices, unreimbursed business expenses incurred prior to the Separation Date
paid in accordance with Company policies, and accrued but unused vacation time
through the Separation Date due in accordance with Company plans and policies.
With respect to reimbursement for business expenses incurred consistent with
applicable Company policies prior to the Separation Date, Executive agrees that,
within ten (10) business days following the Separation Date, Executive will
submit to the Company a final expense reimbursement statement and required
documentation reflecting all business expenses Executive incurred through the
Separation Date, if any, for which Executive seeks reimbursement.

3. Severance Payments and Benefits. If, by the thirtieth (30th) day following
the Separation Date, Executive (i) signs and does not revoke the release
attached to this Agreement (the “Release”) and (ii) signs the Noncompete,
Nonsolicitation and Nondisclosure Agreement attached to this Agreement, the
Company shall provide Executive with the following severance payments and
benefits (subject to Section 4 of this Agreement):

(a) Severance Pay. The Company shall continue to pay to Executive his base
salary, at the rate in effect as of the Separation Date, for the period
beginning on the Separation Date and ending on the second anniversary of the
Separation Date, in the aggregate amount of $740,000 (the “Severance Pay”). The
Severance Pay shall be paid according to the Company’s normal payroll practices
and payments shall commence on the thirty-first (31st) day following the
Separation Date (the “Commencement Date”). Notwithstanding the foregoing, the
first payment of Severance Pay shall include any Severance Pay that would have
been paid to Executive according to the Company’s normal payroll practices prior
to the Commencement Date.



--------------------------------------------------------------------------------

(b) Annual Bonus Plan. Executive shall continue to be eligible to receive an
annual bonus under the Company’s Management Incentive Plan for the 2012 fiscal
year, subject to the terms and conditions of such plan (but without regard to
any terms and conditions requiring Executive’s employment on the last day of the
Company’s 2012 fiscal year), which bonus shall be payable to Executive if, and
to the same extent that, bonuses are payable to the other executive officers
covered by the Management Incentive Plan for the 2012 fiscal year.

(c) COBRA Premium Supplement. The Company shall pay to Executive an amount equal
to twenty four (24) times the monthly premium for COBRA continuation coverage
under the Company’s health benefit plan (i.e., medical, dental and vision
coverage), determined using the 2013 COBRA premium rate in effect for the level
of coverage that the Executive had in place immediately prior to the Separation
Date (the “COBRA Payment”). The Company shall pay the COBRA Payment in cash in a
single lump sum on the date that is thirty-one (31) days following the
Separation Date. Executive shall not be required to purchase COBRA continuation
coverage in order to receive the COBRA Payment nor shall Executive be required
to apply the COBRA Payment to payment of applicable premiums for COBRA
continuation coverage. The coverage period for purposes of COBRA continuation
requirements of Section 4980B of the Code (as defined below) shall commence on
the day immediately following the Separation Date.

(d) Outplacement Services. The Company shall pay Executive $25,000 to obtain
outplacement services. The Company shall pay this amount in cash in a single
lump sum on the date that is thirty-one (31) days following the Separation Date.

(e) Legal Expenses. The Executive shall be reimbursed for reasonable legal
expenses and costs related to the negotiation of this Agreement in an amount of
up to $15,000. The Company will reimburse the Executive within thirty (30) days
of receipt of appropriate documentation supporting the expenses. The
documentation must be submitted no later than sixty (60) days after the
Separation Date in order for Executive to be entitled to reimbursement.

4. Certain Consequences of Breach by Executive.

(a) Without limiting the other remedies available to the Company under
applicable law: (i) if the Company determines that the Executive has materially
breached the provisions of this Agreement or the Noncompete, Nonsolicitation and
Nondisclosure Agreement and Executive has failed to remedy such breach within
thirty (30) days after receiving written notification, if the breach is capable
of being remedied, the Company may immediately suspend all payments due to the
Executive under this Agreement until such as time as the Executive is found in a
judgment no longer subject to review or appeal to have breached the obligations
of this Agreement or the Noncompete, Nonsolicitation and Nondisclosure
Agreement; and (ii) if the Executive is found in a judgment no longer subject to
review or appeal to have breached the obligations set forth in this Agreement or
the Noncompete, Nonsolicitation and Nondisclosure Agreement, then Executive
shall forfeit the right to any additional amount under this Agreement and
promptly reimburse the Company any amounts actually paid to the Executive beyond
the first $5,000 (gross) of such amounts (the “Release Consideration”).

 

 

2



--------------------------------------------------------------------------------

(b) In the event of any such breach, the Company shall be entitled to recover
from Executive all costs and reasonable attorneys’ fees relating to any efforts
to collect a refund under this Section 4. Executive agrees that the Release
pursuant to this Agreement shall remain in full force and effect notwithstanding
any repayment/forfeiture under this Section 4, and that the Release
Consideration is good and sufficient consideration for the Release.

5. Receipt of Other Compensation or Benefits. Executive acknowledges and agrees
that, except as specifically set forth in this Agreement, following the
Separation Date, he is not and will not be due any compensation, including, but
not limited to, compensation for unpaid salary (except for amounts unpaid and
owing for Executive’s employment with the Company and its affiliates prior to
the Separation Date), unpaid bonus, severance and accrued or unused vacation
time or vacation pay from the Company or any of its affiliates, and he will not
be eligible to participate, except as a retired or former employee, in any of
the compensation or benefit plans of the Company or any of its affiliates.
Executive will be entitled to receive benefits, that are vested and accrued
prior to the Separation Date or which become vested or accrued pursuant to the
employee benefit plans of the Company, and will be entitled to elect COBRA
continuation coverage under the Company’s group health plans (in accordance with
Section 4980B(f) of the Code).

6. No Duplication of Benefits. The compensation to be paid to Executive
hereunder is in lieu of any similar severance or termination compensation to
which the Executive may be entitled under any other Company or affiliate
severance or termination agreement, plan, program, policy, practice or
arrangement including, without limitation, the Company’s Executive Severance
Plan (collectively, the “Severance Plans”). Executive affirmatively waives any
rights he may have to payments or benefits under the Severance Plans. This
Agreement constitutes the entire agreement between the parties, and terminates
and supersedes any and all prior agreements and understandings (whether written
or oral) between the parties with respect to the subject matter of this
Agreement, including, without limitation, the Change of Control Severance
Agreement between Executive and the Company dated July 31, 2012.

7. Nondisparagement. During the two-year period following the Separation Date,
(a) Executive shall not knowingly disparage the Company, its affiliates or their
officers, directors, employees or agents in any manner likely to be harmful to
it or them or its or their business, business reputation or personal reputation;
and (b) the Company shall direct its Section 16 officers to not knowingly
disparage Executive in any manner (including any statement to any prospective
employer) likely to be harmful to him or to his business, business reputation or
personal reputation. The foregoing shall not be violated by statements that are
truthful, complete and made in good faith in required responses to legal process
or governmental inquiry.

 

3



--------------------------------------------------------------------------------

8. Cooperation with the Company. If requested by the Company, Executive will
promptly, truthfully, and fully respond to all reasonable inquiries from the
Company and its representatives (including its auditors, and/or attorneys),
without requiring service of a subpoena, relating to any litigation or any
inquiry by government agencies regarding Executive’s employment or events
occurring during Executive’s employment with the Company. Executive agrees to
cooperate in good faith with the Company in connection with any such matters,
including, without limitation, attending conferences and meetings as reasonably
requested by the Company, and submitting to such interviews, depositions, or
court testimony that may be requested by the Company or by a government agency.
Executive further agrees that Executive will reasonably cooperate with the
Company in responding to any inquiries relating to Executive’s services to the
Company. Any requests for cooperation pursuant to this Section 8 shall take into
account, accommodate and be subject to Executive’s duties, responsibilities and
obligations to any successor employer of Executive. Such cooperation will be
provided by Executive without remuneration, but the Company agrees that it will
reimburse the Executive for any reasonable expenses, upon presentation of
reasonably detailed receipts, incurred by Executive in connection with any such
matters. The obligations under this Section 8 shall apply during the period in
which the Executive is receiving severance pay under this Agreement.

9. Return of Company Property/Passwords. Executive will return to the Company
within five days following the Separation Date all property of the Company in
his possession or control (whether maintained at his office, home or elsewhere),
including, without limitation, all Company passwords, credit cards, keys,
beepers, laptop computer and all copies of all management studies, business or
strategic plans, budgets, notebooks and other printed, typed or written
materials, documents, diaries, calendars and data of or relating to the Company
or its personnel or affairs, in whatever media maintained; provided, however,
that notwithstanding the foregoing, the Company agrees that Executive may retain
his Company-provided PDA and cell phone, including his current cell phone
number.

10. Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has
conferred with Executive’s attorney regarding the terms and meaning of this
Agreement, that Executive has had sufficient time to consider the terms provided
for in this Agreement, that no representatives or inducements have been made to
Executive except as set forth in this Agreement, and that Executive has signed
the same knowingly and voluntarily.

11. Indemnification. Executive shall be entitled to indemnification and
advancement of expenses in connection with any claims asserted against Executive
relating to his employment with the Company, to the maximum extent provided
under the terms of the Indemnification Agreement, dated February 21, 2012,
between the Company and Executive, the Company’s charter and by laws or any
other applicable documentation, in accordance with the terms and conditions set
forth therein.

12. Company Release. The Company hereby generally and completely releases
Executive and his assigns, agents and heirs from any liability with respect to
all claims, rights, demands, actions, obligations, debts, sums of money,
damages, and causes of action arising from or in any way related to events,
acts, conduct or omissions occurring prior to the date of this Agreement. This
release is conditioned on the Executive’s Release set forth in Attachment A
being in full force and effect.

 

4



--------------------------------------------------------------------------------

13. Non-Reliance. Executive represents to the Company and the Company represents
to Executive that in executing this Agreement they do not rely and have not
relied upon any representation or statement not set forth herein made by the
other or by any of the other’s agents, representatives or attorneys with regard
to the subject matter, basis or effect of this Agreement or otherwise.

14. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

15. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

To Executive at:

Last address in records of the Company

To the Company at:

Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, NC 28211

Attention: General Counsel

Telecopy: 704-973-7010

16. Assignment. The Company may assign this Agreement to any other entity
acquiring all or substantially all of the assets of the Company or to any other
entity into which or with which the Company may be merged or consolidated. Upon
such assignment, merger, or consolidation, the rights of the Company under this
Agreement, as well as the obligations and liabilities of the Company hereunder,
shall inure to the benefit of and be binding upon the assignee,
successor-in-interest, or transferee of the Company. This Agreement is not
assignable in any respect by Executive. If Executive dies before he has received
all of the Severance Pay or any other amount payable hereunder, the remaining
amount of Severance Pay and any other unpaid amount shall be paid in a single
lump sum payment within ten (10) days following Executive’s death to Executive’s
survivors.

17. Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

18. Governing Law and Venue. This Agreement, which includes Attachments A and,
B, which are incorporated herein by reference, shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
North Carolina, without reference to principles of conflicts or choice of law
under which the law of any other jurisdiction would apply. Any dispute between
the parties regarding this Agreement shall be brought exclusively in any of the
state or federal courts serving Mecklenburg County in the State of North
Carolina. The parties irrevocably consent to the jurisdiction of the courts in
Mecklenburg County, North Carolina (whether federal or state) for all such
disputes and consent to service of process in such a dispute via FedEx, without
limiting any service methods available under applicable law.

19. Tax Withholding. All payments made under this Agreement shall be subject to
the Company’s withholding of all required federal, state and local income and
employment/payroll taxes (including FICA taxes), and all such payments shall be
net of such tax withholding.

20. Entire Agreement; Modification. This Agreement, which includes Attachments A
and B, which are incorporated herein by reference, constitutes the entire
agreement of the parties and supersedes all prior representations, proposals,
discussions, and communications, whether oral or in writing. This Agreement may
be modified only in writing and signed by both parties.

21. Section 409A of the Code. It is intended that this Agreement shall comply
with or be exempt from the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the Treasury Regulations relating
thereto, so as not to subject Executive to the payment of additional taxes and
interest under Section 409A of the Code. This Agreement shall be interpreted,
operated, and administered in a manner consistent with and in furtherance of
this intent. Notwithstanding the foregoing, to the extent any payment or benefit
under this Agreement is subject to the additional taxes and interest under
Section 409A of the Code, Executive shall be solely liable for the payment of
such taxes and interest.

(a) Any payment required under this Agreement that is payable in installment
payments shall be deemed to be a separate payment for purposes of Section 409A
of the Code and the Treasury Regulations thereunder.

(b) Notwithstanding any provision to the contrary in this Agreement, no payment
or distribution under this Agreement which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of the
Executive’s termination of employment with the Company or its affiliates or the
Executive unless the Executive’s termination of employment constitutes a
“separation from service” (as such term is defined in Treasury Regulations
issued under Section 409A of the Code). In addition, no such payment or
distribution will be made to the Executive prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of the Executive’s
“separation from service” (as such term is defined in Treasury Regulations
issued under Section 409A of the Code) or (ii) the date of the Executive’s
death, if the Executive is deemed at the time of such separation from service to
be a “specified employee” within the meaning of that term under
Section 409A(a)(2) of the Code and to the extent such delayed commencement is
otherwise required in order to avoid a prohibited distribution under
Section 409A(a)(2) of the Code. All payments and benefits which had been delayed
pursuant to the immediately preceding sentence shall be paid (without interest)
to the Executive in a lump sum upon expiration of such six-month period (or if
earlier upon the Executive’s death).

 

6



--------------------------------------------------------------------------------

22. Communications. The Company agrees to provide Executive with notice of and
the opportunity to provide input on any announcements made by the Company
regarding Executive’s separation from service with the Company; provided,
however that the Company shall have no obligation to provide such notice and
opportunity to provide input to Executive for review any communications required
by law.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HORIZON LINES, INC. By:   /s/ SAMUEL A. WOODWARD  

Samuel A. Woodward

President and Chief Executive Officer

 

EXECUTIVE /s/ BRIAN W. TAYLOR Brian W. Taylor

 

7



--------------------------------------------------------------------------------

Attachment A

RELEASE BY EXECUTIVE

In exchange for the severance payments and benefits payable pursuant to the
Separation Agreement between me and Horizon Lines, Inc., dated November 8, 2012
(the “Separation Agreement”), I, Brian W. Taylor, hereby generally and
completely release Horizon Lines, Inc. (“Horizon Lines”), its parent company and
its subsidiary entities (collectively the “Company”), and each of their
respective directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively “Released Parties”), from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including wages, salary, bonuses, commissions,
vacation pay, expense reimbursements (to the extent permitted by applicable
law), severance pay, fringe benefits, stock, stock options, or any other
ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including without limitation claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including without limitation
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the federal Worker Adjustment
and Retraining Notification Act (as amended) and similar laws in other
jurisdictions, the Employee Retirement Income Security Act of 1974 (as amended),
the Family and Medical Leave Act of 1993, and any similar laws in other
jurisdictions; provided, however, that this Release does not waive, release or
otherwise discharge any claim or cause of action arising after the date I sign
this Agreement. I am not waiving and shall continue to be entitled to (i) all
rights to indemnification in accordance with the Indemnification Agreement,
dated February 21, 2012, the Company’s by-laws, charter, or otherwise and
(ii) coverage pursuant to the Company’s director and officer insurance policy
with respect to actions or omissions during my service as an officer of the
Company. This release also does not affect my right to the payments and benefits
provided for in the Separation Agreement, or to any benefits that are vested and
accrued as of the Separation Date or which become vested or accrued pursuant to
the employee benefit plans of the Company.

This Release includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include workers’
compensation claims. Excluded from this Agreement are any claims which by law
cannot be waived in a private agreement between employer and employee, including
but not limited to the right to file a charge with or participate in an
investigation conducted by the Equal Employment Opportunity Commission (“EEOC”)
or any state or local fair employment practices agency. I waive, however, any
right to any monetary recovery or other relief should the EEOC or any other
agency pursue a claim on my behalf.

 

8



--------------------------------------------------------------------------------

I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also acknowledge and represent that I have not been denied any rights
including, but not limited to, rights to a leave or reinstatement from a leave
under the Family and Medical Leave Act of 1993, the Uniformed Services
Employment and Reemployment Rights Act of 1994, or any similar law of any
jurisdiction.

I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA, as amended by the Older Workers Benefit Protection Act of 1990, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my waiver and release specified
in this Release does not apply to any rights or claims that may arise after the
date I sign this Release; (b) I have been advised to consult with an attorney
prior to signing this Release; (c) I have at least twenty-one (21) from the date
that I receive this Release (although I may choose to sign it any time after my
Separation Date (as defined in my Separation Agreement) to consider the release;
(d) I have seven (7) calendar days after I sign this Release to revoke it
(“Revocation Period”) by sending my revocation to the Vice President of Human
Resources in writing at 4064 Colony Road, Suite 200, Charlotte, North Carolina
28211; fax 704-973-7034.; and (e) this Release will not be effective until I
have signed it and returned it to the Company’s Vice President of Human
Resources and the Revocation Period has expired.

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

/s/ BRIAN W. TAYLOR     November 30, 2012     Brian W. Taylor     Date    

 

9



--------------------------------------------------------------------------------

Attachment B

NONCOMPETE, NONSOLICITATION AND NONDISCLOSURE AGREEMENT

1. In exchange for the payments and benefits provided to Brian J. Taylor
(“Executive”) pursuant to the Separation Agreement between Executive and Horizon
Lines, Inc., dated November 8, 2012 (the “Separation Agreement”), Executive
agrees as follows:

(a) For a two (2) year period following the Separation Date (as defined in the
Separation Agreement), Executive shall be prohibited from engaging in
Competition with the Company, and its subsidiaries and affiliates (collectively,
the “Company”). The term “Competition” for purposes of this Noncompete,
Nonsolicitation and Nondisclosure Agreement shall mean directly or indirectly,
engaging in, holding any equity interest in, or managing or operating any
person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in a Jones Act business that competes with any
business of the Company anywhere in the world; with the exception of ownership
of up to 1% of any class of securities of any publicly traded company.

(b) During the two (2) year period following the Separation Date, Executive
shall not: (i) solicit, encourage, or cause any Restricted Customer (as defined
below) to purchase any services or products from any business other than the
Company that are competitive with or a replacement for the services or products
offered by the Company; (ii) sell or provide any services or products to any
Restricted Customer that are competitive with or a replacement for the Company’s
services or products; (iii) solicit, encourage, or cause any supplier of goods
or services to the Company not to do business with or to reduce any part of its
business with the Company; (iv) make any disparaging remarks about the Company
or its business, services, products, affiliates, officers, directors or
management employees, whether in writing, verbally, or on any online forum;
and/or (v) as an employee, agent, partner, shareholder, member, investor,
director, consultant, or otherwise assist any competitor of the Company to
engage in any of the conduct described in sub-sections (i) – (iv) of this
Section.

“Restricted Customer” means: (i) any customer of the Company with whom Executive
had contact or communications at any time during the last 12 months of
employment; (ii) any customer of the Company for whom Executive supervised the
Company’s dealings at any time during the last 12 months of employment;
(iii) any customer of the Company about whom Executive obtained any Proprietary
Information during the last 12 months of employment; (iv) any prospective
customer of the Company with whom Executive had contact or communications at any
time during the last 12 months of employment; and (v) any prospective customer
of the Company about whom Executive obtained any Proprietary Information during
the last 12 months of employment.

 

10



--------------------------------------------------------------------------------

(c) During the two (2) year period following the Separation Date, Executive
shall not, directly or indirectly: (i) hire or engage as an employee or as an
independent contractor any person employed by the Company; (ii) solicit or
encourage any employee or independent contractor to leave his or her employment
or engagement with the Company; and/or (iii) hire as an employee or engage as an
independent contractor any person who was, at any point during the last 3 months
prior to the Separation Date, an employee of the Company. Notwithstanding the
foregoing, the Company agrees that the following shall not be deemed a violation
of this subsection (c): (i) Executive responding to a request for a reference
regarding any current or former employee of the Company from such current or
former employee or from a third party, by providing a reference setting forth
Executive’s personal views about such current or former employee, or
(ii) solicitations or hirings through a general advertisement or similar process
that are not directed specifically at employees, officers, directors,
consultants or independent contractors of the Company.

(d) Executive acknowledges that employment with the Company created a privileged
and confidential relationship, and that information concerning the business of
the Company and its customers that is not in the public domain, nor available
from sources other than the Company or its customers, including, but not limited
to, fees, rates, sales data, customer and vendor lists, customer identities,
customer accounts, web design needs, customer advertising needs and history,
customer reports, customer proposals, trade secrets, product ideas, information
and reports, formulas, algorithms, schematics, finances, methodologies,
properties, analyses, summaries, notes, compilations, studies, methods of
operation, procedures, processes, discoveries, inventions, concepts, accounts,
billing methods, pricing, data, sources of supply, business methods, production
or merchandising systems or plans, marketing, sales and business strategies and
plans, operations, and information regarding employees, software in various
states of development and related documentation, designs, drawings, design
specifications, techniques, models, data, source code, object code,
documentation, diagrams, flow charts, research, development, processes, training
materials, templates, procedures, “know-how,” tools, copyrightable materials and
other such information, as well as photo, electronic or other copies or
reproductions, in whole or in part, of any of the foregoing, stored in whatever
medium, including electronic or magnetic, (collectively, “Proprietary
Information”), is confidential and/or proprietary in nature.

Executive agrees not to use any Proprietary Information, either directly or
indirectly, that may be acquired or developed in connection with employment with
the Company for Executive’s own benefit or for the benefit of others. In
addition, Executive shall not, except as directed by the Company: (i) release,
divulge, disclose, publish or communicate any Proprietary Information to any
person whatsoever at any time, or (ii) misappropriate, copy, remove from its
premises, or otherwise take documents, records, reports, or files, whether in
hardcopy or electronic format, which contain any Proprietary Information.

These restrictions on use and disclosure of Proprietary Information shall not
apply to information: (i) that was generally known or available to the public
(other than by reason of any violation of this Agreement by Executive);
(ii) that becomes generally known or available to the public (other than by
reason of any violation of this Agreement) after the time of disclosure to the
undersigned by the Company or any of its representatives; (iii) which was known
or available to Executive prior to employment with the Company; (iv) that the
Company agrees is free of such restrictions, but only if such agreement is in
writing and to the extent of such written agreement; or (v) that is required to
be disclosed by law, regulation, or the valid order of a court or other
governmental body, but only to the extent required by such law, regulation, or
order, and only if the undersigned first notifies the Company of the law,
regulation, or order so as to permit the Company an opportunity to seek relief
from disclosure.

 

11



--------------------------------------------------------------------------------

2. The parties agree to the reasonableness of the restrictions, covenants and
forfeiture provisions (whether or not so captioned) set forth in this Agreement
and acknowledge that they have been negotiated at arms-lengths for fair and
adequate consideration, and they agree that such restrictions, covenants and
forfeiture provisions shall be legally enforceable. Executive agrees that the
Company’s remedies at law for a breach of such restrictions, covenants or
forfeiture provisions will be inadequate and that, in connection with any such
breach, the Company will be entitled, in addition to any other available
remedies, to temporary and permanent injunctive relief without the necessity of
proving actual damage or immediate or irreparable harm or for posting a bond.
Notwithstanding the foregoing, if any court shall determine such restrictions,
covenants or forfeiture provisions to be unreasonable, the parties agree to the
reformation of such restrictions by the court to limits which it finds to be
reasonable and that the Employee will not assert that such restrictions,
covenants or forfeiture provisions should be eliminated in their entirety by
such court or that this Agreement should be null and void or voidable.
Additional rights for the Company related to a breach of this Agreement are set
forth in Section 4 of the Separation Agreement.

3. In the event that any one or more of the provisions of this Agreement is held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement are held to be excessively broad as to duration, scope, activity
or subject, such provisions will be construed by limiting and reducing them so
as to be enforceable to the maximum extent compatible with applicable law.

4. To the extent the Company disposes of or otherwise ceases to be engaged in a
business line or trade lane, the restrictions set forth in Section 1(a) of this
Agreement shall cease to apply to such business line or trade lane.

5. Should the Company fail to make the payments as set forth in Section 3 of the
Separation Agreement and the Company has failed to remedy such breach within
thirty (30) days after receiving written notification, then in addition to any
other remedies available to Executive, Sections 1(a)-(c) of this Agreement shall
terminate.

6. This Agreement shall be governed by the laws of the State of North Carolina,
without regard to the conflict of laws principles of any jurisdiction.

 

/s/ BRIAN W. TAYLOR     November 8, 2012     Brian W. Taylor     Date  

 

12